DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities:
Claim 1 recites “each of the pixel units” (line 2) which should be replaced with
“each of the plurality of pixel units”. 
Claim 1 recites “a low temperature poly-silicon, LTPS, active layer” (lines 3-4) which should be replaced with “a low temperature poly-silicon (LTPS) active layer”.
Claim 1 recites “when the LTPS active layer is formed” (lines 6-7) which should be replaced with
“to form the LTPS active layer”.
Claim 1 recites “wherein the thin film transistors in each of the pixel units are not placed in a periodic arrangement mode” (lines 12-13) which should be replaced with
“wherein the thin film transistors of the plurality of pixel units are not placed in a periodic arrangement mode”. 
Appropriate correction is required.
Allowable Subject Matter
Claim 1 is objected to because of the informalities, but would be allowable if rewritten to address the objections as indicated.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest forming an array substrate comprising a plurality of pixel units each having a thin film transistor and arranged in an arrayed manner, wherein a length extension direction of a channel of the thin film transistor comprising a low temperature poly-silicon (LTPS) active layer is parallel to a scanning direction of a laser beam utilized to form the poly silicon LTPS active layer, wherein thin film transistors in a same column and in a same row of pixel units are arrayed in a manner that sets a displacement distance among the thin film transistors in a row direction and a column direction of the pixel units, respectively, and wherein the thin film transistors of the 
The dependent claims 5-7 would be allowable by virtue of the dependence upon the claim 1.
Response to Arguments
Applicant’s arguments and amendments filed 12/22/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of 09/21/2020 has been withdrawn. 
Further, the restriction requirement between Group I and Group II inventions, as set forth in the Office action mailed on 03/04/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/04/2020 is still in effect. Claims 8-10, directed to Group II invention, remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2020.
Claims 8-10 should be cancelled due to restriction requirements because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891